                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


MICHAEL T. ROBSON, as Trustee of THE             )
MICHAEL T. ROBSON REVOCABLE                      )
TRUST,                                           )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )             No. 4:19-CV-1862 CAS
                                                 )
DUCKPOND LTD., et al.,                           )
                                                 )
       Defendants.                               )

                              MEMORANDUM AND ORDER

       This matter is before the Court on defendants Duckpond Ltd., Tharros Emporium Ltd.,

and ICC Global Investments Ltd.=s motion to dismiss for improper venue pursuant to the doctrine

of forum non conveniens. Plaintiff Michael T. Robson as Trustee of the Michael T. Robson

Revocable Trust (“plaintiff”) opposes the motion. For the following reasons, the Court will

deny the motion.

I.     Background

       Plaintiff is a citizen of the City of St. Louis, State of Missouri. Defendants Duckpond

Ltd. (ADuckpond@) and Tharros Emporium Ltd. (ATharros@) are corporations organized in the

Republic of Cyprus (ACyprus@).     Defendant ICC Global Investments Ltd. is a corporation

organized in Anguilla.

       Plaintiff alleges the parties to this action executed a Promissory Note (the ANote@), in

which the terms Arequired [Duckpond] to pay to the order of the Robson Trust the principal sum

of Three Million One Hundred Seventy Thousand U.S. Dollars and Zero Cents ($3,170,000.00),
and to pay interest thereon from June 8, 2017, to maturity[.]@ Compl. & 12. This amount was

to be satisfied by Duckpond by making monthly payments beginning on June 12, 2017 and

ending on May 12, 2022. Id.      Plaintiff alleges Duckpond failed to make payments on April 12,

2019, May 12, 2019, and June 12, 2019, causing the Robson Trust to exercise its option under

the Note to declare all unpaid principal and accrued interest due immediately. Id. && 13-19.

Plaintiff claims Duckpond is in default and breach of the Note due to its failure to submit

payment in full to the Robson Trust. Id. & 20.

       A copy of the Note is attached to plaintiff=s complaint. The Note contains a forum

selection clause, which provides in relevant part:

       This Note will be governed by and construed pursuant to the laws of the State of
       Missouri, United States of America . . . . Each of the parties hereto irrevocably
       submits to the exclusive jurisdiction of (a) the Circuit Court of St. Louis County,
       Missouri, USA and (b) the United States District Court for the Eastern District of
       Missouri, Eastern Division, for the purposes of any suit, action or other
       proceeding related hereto exclusively in the United States District Court for the
       Eastern District of Missouri, Eastern Division, or if such suit, action or other
       proceeding may not be brought in such court for jurisdictional reasons, in the
       Circuit Court of St. Louis County, Missouri, USA. Each of the parties waives
       any objection to jurisdiction or the laying of venue of any action, suit or
       proceeding arising out of this Note in (i) the Circuit Court of St. Louis County,
       Missouri, USA or (ii) the United States District Court for the Eastern District of
       Missouri, Eastern Division, and hereby further irrevocably and unconditionally
       waives and agrees not to plead or claim in any such court that any such action, suit
       or proceeding brought in any such court has been brought in an inconvenient
       forum[.]

Doc. 1-1 at 2.

       Despite this language in the Note, defendants seek to have this case dismissed so it may

be litigated in the Republic of Cyprus. Defendants state the Note was entered into as a result of a

Purchase Agreement, in which defendants ICC Global and Tharros agreed to purchase all the



                                                 2
shares plaintiff owns in Duckpond, and which contains a forum selection clause. The forum

selection clause in the Purchase Agreement provides in relevant part:

       This Agreement is governed by and shall be construed in accordance with Cyprus
       law and the competent courts of Cyprus shall have exclusive jurisdiction to hear
       and determine all claims, disputes and questions between/among the parties hereto
       as well as any suit, action or proceeding arising from or in connection with this
       Agreement and each party to this Agreement irrevocably submits to the
       jurisdiction of such courts.

Doc. 12-2 at 8. Defendants argue the Note merely memorializes the amount of the payment

obligation required by the Purchase Agreement and despite the competing forum selection

clauses, the forum selected in the Purchase Agreement should apply.

       Defendants further argue that even though plaintiff did not reference the Purchase

Agreement in his complaint, this lawsuit arises from the Purchase Agreement because it is Areally

a dispute about whether the payment obligation called for by the Purchase Agreement, and

expressed only incidentally in the Note, was ever even owed.@ Doc. 12 at 11. Defendants contend

this is not a narrow dispute concerning payments under the Note because defendants intend to

bring a counterclaim alleging that the entire transaction was fraudulently induced by plaintiff.

Specifically, defendants argue Athe dispute over the Note is also about [p]laintiff=s unlawful

conduct in connection with his unilateral determination of the ‘Purchase Price’ for his sale of

shares, on which ICC Global and Tharros relied (mistakenly) in agreeing to pay $3.1 million for

the share purchase.@ Doc. 12. Thus, defendants argue that the Purchase Agreement is integral

to defendants= anticipated defenses and counterclaims and to the merits of plaintiff=s claims in the

complaint, requiring the forum selection clause of the Purchase Agreement to trump the forum

selection clause of the Note.



                                                 3
         Plaintiff opposes defendants= effort to enforce the forum selection clause in the Purchase

Agreement, arguing that he has pleaded nothing in his complaint to bring the Purchase

Agreement into this lawsuit, that this is a simple breach of promissory note case, and defendants=

allegations regarding fraudulent inducement are beyond the scope of the pleadings and should not

be considered in the Court=s venue analysis.

II.      Legal Standard

         Federal Rule of Civil Procedure 12(b)(3) provides for a motion to dismiss for improper

venue.    Fed. R. Civ. P. 12(b)(3).      The doctrine of forum non conveniens is the proper

mechanism to enforce a forum selection clause that implicates a different state or foreign forum.

Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for the W. Dist. of Tex., 571 U.S. 49, 60

(2013). In resolving the issue, a court may examine facts outside the complaint, but it must

draw all reasonable inferences and resolve all factual conflicts in the plaintiff's favor. 5B

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1352 (3d ed.).

         “A forum selection clause is ‘prima facie valid and should be enforced unless

enforcement is shown by the resisting party to be unreasonable under the circumstances.’”

Bonny v. The Soc=y of Lloyd=s, 3 F.3d 156, 159 (7th Cir. 1993) (quoting M/S Bremen v. Zapata

OffBShore Co., 407 U.S. 1, 10 (1972)). “[W]hen parties have contracted in advance to litigate

disputes in a particular forum, courts should not unnecessarily disrupt the parties’ settled

expectations.” Atlantic Marine Const. Co., Inc., 571 U.S. at 66. In a case involving a forum

selection clause, a district court “should not consider arguments about the parties’ private

interests.” Id. at 64. “When parties agree to a forum-selection clause, they waive the right to

challenge the preselected forum as inconvenient or less convenient for themselves or their


                                                 4
witnesses, or for their pursuit of the litigation.       A court accordingly must deem the

private-interest factors to weigh entirely in favor of the preselected forum.”         Id. “As a

consequence, a district court may consider arguments about public-interest factors only.

Because those factors will rarely defeat a transfer motion, the practical result is that

forum-selection clauses should control except in unusual cases.” Id.

III.   Discussion

       Defendants= first argument is that any dispute regarding the Purchase Agreement should

be exclusively governed by Cyprus law as per the forum selection clause in the Purchase

Agreement. Although defendants acknowledge plaintiff=s complaint on its face concerns the

Note, they argue that because Athe Note flowed directly out of the Purchase Agreement - the

primary document creating and governing the financial transaction between the parties that is at

issue in the [c]omplaint,@ the ANote is merely the instrument expressing the way in which the

3.17 million . . . was to be paid over time.@ Doc. 12 at 7. Defendants additionally argue that

because the two forum selection clauses Aconflict,@ the Purchase Agreement controls. This

argument has no merit.

       Plaintiff=s complaint does not mention the Purchase Agreement. Plaintiff=s allegations

are limited to defendants= alleged failure to satisfy their payment obligations on the Note. There

is no assertion that any of the parties were unsophisticated individuals incapable of contracting.

The Supreme Court has stated, A[W]here it can be said with reasonable assurance that at the time

they entered the contract, the parties to a freely negotiated private international commercial

agreement contemplated the claimed inconvenience, it is difficult to see why any such claim of

inconvenience should be heard to render the forum clause unenforceable.@ M/S Bremen, 407


                                                5
U.S. at 16-17. See also CHC Cobrasource, Inc. v. Mangrove Cobrasource, Inc., 2012 WL

2116246, at *4 (N.D. Ill. June 11, 2012) (applied forum selection clause in Note, not Purchase

Agreement, because the clause in the Note was unambiguous, the lawsuit was brought for the

purpose of enforcing plaintiff=s right to collect payments pursuant to the Note, and the presence

of two forum selection clauses simply Ademonstrate[d] the parties= understanding@ of two forums

for different types of claims); Fred Lurie Assocs., Inc. v. Global All. Logistics, Inc., 453 F. Supp.

2d 1351, 1357 (S.D. Fla. June 26, 2006) (because the parties entered into two agreements with

different forums selected, the possibility that they would have to litigate claims in different

forums was certainly a foreseeable outcome for the parties); Summers v. Guss, 7 F. Supp. 2d

237, 240 (W.D.N.Y. Feb. 26, 1998) (because plaintiff=s complaint related only to the promissory

note, which had no forum selection clause, it would not be appropriate to apply the forum

selection clause in the stock purchase agreement). Here, the Purchase Agreement and Note are

two separate contracts and, thus, no conflict exists between the two separate forum selection

clauses. If defendants did not want to litigate claims arising under the Note in the Eastern

District of Missouri, they should have bargained for different terms before executing the Note.

       Defendants alternatively argue that if this Court does not find a conflict between the two

forum selection clauses, the Court should read the two clauses together and find that this lawsuit

arises from and relates most closely to the Purchase Agreement. In support, defendants cite to

Nicolais v. Balchem Corp., 2015 WL 6436747 (E.D. Mo. Oct. 22, 2015), in which this Court

granted a transfer to New York based on the doctrine of forum non conveniens. In Nicolais, the

plaintiff argued that an employment agreement was a Atransaction contemplated@ by a stock

purchase agreement and any disputes regarding the employment agreement should follow the


                                                 6
forum selection clause in the stock purchase agreement. Id. at *4. This rationale mirrors

defendants= argument here.

       However, Nicolais is distinguishable from the instant action because in that case the

forum selection clause in the purchase agreement was permissive and the forum selection clause

in the employment agreement was mandatory, requiring a different analysis. Here, the forum

selection clause in the Note uses mandatory language, specifically that the parties Airrevocably

and unconditionally waive[] and agree[] not to plead or claim in [the Eastern District of

Missouri] that any such action, suit or proceeding . . . has been brought in an inconvenient

forum[.] Doc. 1-1 at 2. See Exp.-Imp. Bank of U.S. v. Hi-Films S.A. de C.V., 2010 WL

3743826, at *6 (S.D.N.Y. Sept. 24, 2010) (a forum selection clause is mandatory when it

prohibits parties from objecting to venue on the grounds of inconvenient forum); see also

Strategic Mktg. & Commc'ns, Inc. v. Kmart Corp., 41 F. Supp. 2d 268, 273 (S.D.N.Y. Oct. 19,

1998) (when a forum selection clause uses mandatory language, rather than permissive,

deference to the parties= agreed-upon venue is the most appropriate).

       Moreover, despite being distinguishable, the ultimate reasoning in Nicolais supports

enforcement of the Note=s forum selection clause. In that case, the Court stated: A[T]he parties

knew there was a forum selection clause in the [Purchase Agreement], but subsequently they

agreed to the Employment Agreement with an arguably more restrictive forum selection clause.

It is reasonable to conclude then, that the parties intended that suits involving the Employment

Agreement would be brought in New York@ because the Employment Agreement=s forum

selection clause mandates New York as the forum.            Id. at *4.   Similarly, plaintiff and

defendants in this case knew there was a different forum selection clause in the Note, thus, it is


                                                7
reasonable to conclude the parties intended that suits pursuant to the Note would be brought in

the Eastern District of Missouri.

       Defendants also argue the forum selection clause in the Purchase Agreement should

prevail because they intend to allege a counterclaim that the Purchase Agreement was

fraudulently induced by plaintiff. This argument has no merit. Again, plaintiff=s complaint

does not mention the Purchase Agreement and his allegations are limited to defendants= alleged

failure to satisfy their payment obligations on the Note. Defendants’ stated intent to respond to

plaintiff=s complaint with the inclusion of a counterclaim, which would potentially involve some

analysis of the Purchase Agreement, has no bearing on venue and defendants fail to cite any

cases where a court followed such a suggestion.

       Defendants also seem to suggest that this case would be better adjudicated in the

Republic of Cyprus because they intend to file a lawsuit against plaintiff in that forum. Whether

defendants file a lawsuit in the Republic of Cyprus against plaintiff alleging claims under the

Purchase Agreement has no bearing on venue in the instant action. See Superior Care Pharmacy

Inc. v. Med. Shoppe Int=l, Inc., 2011 WL 597065, at *5 (S.D. Ohio Feb. 10, 2011) (litigating in

multiple forums due to separate forum selection clauses is Anot sufficient to invalidate a

forum-selection clause.@) (citing Fred Lurie Assocs., Inc., 453 F. Supp. 2d at 1356-57).

       To the extent defendants are attempting to allege that the forum selection clause in the

Note is invalid because they were fraudulently induced by plaintiff to execute the Note is also not

persuasive. The Eighth Circuit has held that fraud will only render a forum selection clause

invalid Aif the inclusion of that clause in the contract was the product of fraud or coercion[,]@

whereas an allegation that the entire contract was entered into as a result of fraud will not


                                                  8
invalidate a forum selection clause. Marano Enters. of Kans. v. Z-Teca Restaurants, L.P., 254

F.3d 753, 757 (8th Cir. 2001) (emphasis in original) (quoting Scherk v. Alberto-Culver Co., 417

U.S. 506, 519 n.14 (1974)); see also Oxysure Therapeutics, Inc. v. Gemini Master Fund, Ltd.,

2016 WL 4083241, at *4 (E.D. Tex. July 8, 2016) (citing Haynsworth v. The Corp., 121 F.3d

956, 962 (5th Cir. 1997) (citations omitted) (AAllegations of such [fraudulent] conduct as to the

contract as a whole - or portions of it other than the . . . [forum-selection] clause - are

insufficient; the claims of fraud or overreaching must be aimed straight at the [forum-selection]

clause in order to succeed.@). Because defendants do not allege that the Note=s forum selection

clause was obtained through fraud, the clause is presumed valid.

       Lastly, the Court does not find that there is a unique or compelling public interest that

would weigh against the parties litigating this action in the Eastern District of Missouri or that

this is an unusual case where the Republic of Cyprus’ public interest outweighs that of Missouri.

Defendants argue that because defendants Duckpond and Tharros are both citizens of the

Republic of Cyprus and Duckpond is “managed in part from Cyprus,” Cyprus has more of a

public interest than Missouri. However, plaintiff is a citizen of Missouri and the Shareholders’

Agreement was executed in Missouri, giving Missouri a similar public interest in providing a

forum for its citizens to enforce contracts. Thus, the Court will give deference to the parties=

choice of forum under the Note and deny defendants’ motion to dismiss for improper venue.




                                                9
       Accordingly,

       IT IS HEREBY ORDERED that defendants Duckpond Ltd., Tharros Emporium Ltd.,

and ICC Global Investments Ltd.=s motion to dismiss for improper venue pursuant to the doctrine

of forum non conveniens is DENIED. [Doc. 11]




                                                   __________________________________
                                                   CHARLES A. SHAW
                                                   UNITED STATES DISTRICT JUDGE



Dated this   21st     day of October, 2019.




                                              10
